Name: Commission Regulation (EEC) No 1759/90 of 27 June 1990 amending Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 28 . 6. 90 Official Journal of the European Communities No L 162/23 COMMISSION REGULATION (EEC) No 1759/90 of 27 June 1990 amending Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the defini ­ tion, description and presentation of spirit drinks ('), and in particular Article 17 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3773/89 (2) lays down transitional measures relating to spirituous beverages ; Whereas the period laid down in Regulation (EEC) No 3773/89 for the adoption of the detailed rules of applica ­ tion provided for in Articles 4 (8) and 11 ( 1 ) of Regulation (EEC) No 1 576/89 has turned out to be too short and whereas it should accordingly be extended and at the same time the Member States should be authorized to apply their national regulations in the interval ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3773/89 is hereby amended as follows : (a) in paragraph 1 , 'and Articles 4 (8) and 11 ( 1 )' is deleted ; (b) the following new paragraph 3 is added : '3 . Pending the adoption of the detailed rules of application provided for in Articles 4 (8) and 11 ( 1 ) of Regulation (EEC) No 1576/89, the Member States may continue until 31 December 1990 to apply their national regulations applicable on the subject before 15 December 1989 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 160, 12. 6 . 1989, p. 1 . 0 OJ No L 365, 15. 12. 1989 , p. 48 .